EXHIBIT 10.2

 

INSIGNIA SYSTEMS, INC.

2016 EXECUTIVE OFFICER INCENTIVE BONUS PLAN

 

1.                                      Purpose.  The purpose of the Executive
Officer Incentive Bonus Plan (hereinafter the “Incentive Bonus Plan” or the
“Plan) is to assist Insignia Systems, Inc. (the “Company”) in retaining and
motivating certain officers of the Company for its benefit and that of its
shareholders.

 

2.                                      Eligibility.  The employees eligible to
participate in the Incentive Bonus Plan (the “eligible employees”) are the
individuals employed in the following positions:

 

·                  Chief Executive Officer

·                  Chief Financial Officer

·                  Chief Sales and Marketing Officer

·                  Such other executives as added from time to time by action of
the Compensation Committee

 

An eligible employee must be employed on December 31, 2016 to earn a bonus,
except as provided under Section 11 below.

 

3.                                      Duration of Plan.  This Incentive Bonus
Plan shall be effective for the Company’s fiscal year beginning January 1, 2016
and ending December 31, 2016 (the “Plan Year”).

 

4.                                      Bonus Amounts.  Each eligible employee
may earn a bonus in 2016, equal to a specified percentage of his or her target
variable compensation, as defined by the Compensation Committee.  The bonus will
be based 70% upon the amount of the Company’s total EBITDA in fiscal year 2016
and 30% based on individual performance objectives established by the
Compensation Committee.  The calculation of total EBITDA shall be exclusive of
any specific or non-recurring items, as approved by the Compensation Committee. 
The Compensation Committee will determine whether the personal objectives have
been met by an eligible employee.

 

The attached Schedule A sets forth different levels of the EBITDA portion of the
bonus, and the minimum amounts of total EBITDA required to earn the EBITDA
portion of the bonus that is payable at each level. If the amount of total
EBITDA earned by the Company in 2016 increases above the minimum amounts
required for any level, but does not reach the minimum amounts required for the
next level, the percentages of the EBITDA portion of the bonus payable within
such level shall increase proportionately.

 

5.                                      Calculation and Approval of Bonuses. 
Bonus amounts shall be calculated by the Company’s CFO based on the accounting
methods and procedures used in preparing the Company’s audited financial
statements for 2016, subject to Section 4 of this Plan.

 

All bonus calculations shall be reviewed and approved by the Compensation
Committee prior to payment.  The Compensation Committee retains discretion to
increase, decrease or otherwise modify any bonus payable to any eligible
employee.

 

6.                                      Payment of Bonuses.  Earned bonus
payments, regardless as to form, shall be paid as soon as administratively
feasible after December 31, 2016 but in no event later than March 15, 2017.  All
payments shall be reduced by applicable required withholdings.

 

1

--------------------------------------------------------------------------------


 

7.                                      Non-Assignability. An eligible employee
may not assign or transfer his or her right to payment under this Plan, except
to his or her heirs in the event of his or her death after December 31, 2016 and
prior to payment, and his or right to payment may not be attached by his or her
creditors.

 

8.                                      No Continued Employment. Nothing
contained in this Incentive Bonus Plan shall be construed as guaranteeing
continued employment to any eligible employee.

 

9.                                      Administration; Prior Plans. This
Incentive Bonus Plan shall be administered by the Compensation Committee, which
shall have the authority to construe and interpret and to determine amounts
payable under the Plan in its discretion.  This Incentive Bonus Plan supersedes
all prior bonus plans or any written or verbal representations regarding the
subject matter of this Plan and is the entire understanding between the Company
and the Participant regarding the subject matter of this Plan. Participation in
this Plan during the Plan Year will not convey any entitlement to participate in
this or future plans or to the same or similar bonus payments.

 

10.                               Amendment or Termination; Section 409A
Compliance.  The Compensation Committee may at any time amend, suspend, or
terminate this Plan, including amendment of the target percentages for each
Participant and amendment only so as to ensure that no amount paid or to be paid
hereunder shall be subject to the provisions of Section 409(a)(1)(B) of the
Internal Revenue Code of 1986, as amended (the “Code”).  For the avoidance of
doubt, it is intended that the Incentive Bonus Plan satisfy the exemption from
the application of Section 409A of the Code and the Treasury Regulations and
other guidance issued thereunder and any state law of similar effect provided
under Section 1.409A-1(b)(4) of the Treasury Regulations, and the Incentive
Bonus Plan shall be administered and interpreted to the greatest extent possible
in compliance therewith.

 

11.                               Change of Control.  Should a change of control
occur, as defined in any change of control or similar agreement between the
Company and the eligible employee, and there is a subsequent termination of
employment triggering the Company’s obligations under that change of control or
similar agreement, the eligible employee will be entitled to receive a pro-rata
portion of the amount of bonus that would be paid based on the year-to-date
financial performance, combined with the prospects for the balance of the fiscal
year, as determined by the Compensation Committee; provided that, in the event
any change of control or similar agreement between the Company and an eligible
employee specifically provides for the treatment of bonus compensation in the
event of a termination of employment upon or following a change of control then,
in the event of any conflict or inconsistency between the provisions of this
Section 11 and such agreement, such agreement shall control.

 

12.                               Miscellaneous. This Plan and all awards shall
be construed in accordance with and governed by the laws of the State of
Minnesota, without regard to its conflict of law provisions. Payments under this
Incentive Bonus Plan shall be unsecured, unfunded obligations of the Company. To
the extent a participant has any rights under this Incentive Bonus Plan, the
participant’s rights shall be those of a general unsecured creditor of the
Company.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE A

 

EBITDA Portion of Potential Fiscal Year 2016 Incentive Bonuses:

 

Bonus
Level

 

Minimum Total
EBITDA

 

Bonus as Percentage
of Target Variable
Compensation
for Executive

 

A

 

80% of Target

 

0

%

B

 

90% of Target

 

50

%

C

 

100% of Target

 

100

%

D

 

110% of Target

 

120

%

E

 

150% of Target

 

150

%

 

--------------------------------------------------------------------------------